Citation Nr: 0501933	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  96-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, status post coronary artery bypass graft, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1957 and from September 1960 to March 1983.  

This matter arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the veteran's service-
connected coronary artery disease, status post coronary 
artery bypass graft (formerly rated as hypertension with 
heart disease), from 10 percent to 30 percent.  The RO also 
denied increased ratings for the veteran's diabetes mellitus, 
sinusitis, and irritable bowel syndrome.  By a rating action 
dated in August 2003, the 30 percent disability rating 
assigned for coronary artery disease, status post coronary 
artery bypass graft, was increased to 60 percent, effective 
from August 1999.

In his April 1996 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing in Washington, 
D.C., before a veterans law judge.  Such a hearing was 
scheduled on October 12, 2004.  The veteran, however, failed 
to appear.

The issues of entitlement to increased evaluations for 
coronary artery disease and sinusitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  There is no evidence that the veteran's diabetes mellitus 
requires insulin and regulation of activities.

3.  The veteran suffers from severe irritable bowel syndrome 
resulting in symptoms of alternating diarrhea and 
constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAWS

1.  The criteria for an increased evaluation for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (1995 & 2004).

2.  The criteria for a 30 percent rating for irritable bowel 
syndrome have been demonstrated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7319 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in January 2004, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for increased ratings, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The August 1995 rating decision, February 1996 statement of 
the case (SOCs), and Supplemental Statements of the Case 
(SSOCs) dated in December 1996, October 2000, and September 
2003 collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claims for increased ratings.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Medical records have been obtained from the Decatur VA 
Medical Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claims on appeal.  VA examinations were conducted in February 
1996, October 1997, and July 2003 for the purpose of 
determining the nature and severity of the veteran's 
sinusitis and irritable bowel syndrome.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2004).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.

Service connection for diabetes mellitus and irritable bowel 
syndrome was granted in November 1989.  A 20 percent 
disability rating was assigned for diabetes mellitus.  A 10 
percent rating was assigned for irritable bowel syndrome.  
The veteran filed his claims for increase in September 1994.

Medical records from the Decatur VAMC have been reviewed and 
considered.  Those records document the veteran's treatment 
for multiple medical concerns including diabetes mellitus and 
gastric problems.  A June 1996 treatment note indicated that 
the veteran was non-insulin dependent, and that he walked on 
a treadmill for an hour a day.  An October 1998 treatment 
note described the veteran as enjoying aerobic exercise and 
using treadmills.  Reference to the veteran being a non-
insulin dependent diabetic "without complications" was made 
again in August and December 2001.  The December 2001 
treatment also indicated that the veteran was told to 
increase his exercise.  None of the medical records contained 
any findings related to active treatment for the veteran's 
irritable bowel syndrome.

The Board has also considered the reports of VA examination 
conducted in February 1996, October 1997, and July 2003.  At 
his February 1996 examination, the veteran complained of 
flatulence and nausea with eructation.  He said he took 
Maalox and Zantac for his stomach problems.  The veteran 
indicated that he controlled his diabetes mellitus with diet 
and exercise.  He denied treating his diabetes with any 
medication, insulin, or any other therapeutic modality other 
than diet.  The examiner described the veteran's irritable 
bowel syndrome as being "quiescent" and his diabetes as 
being "asymptomatic."  Similarly, at his February 1997 
examination, the veteran was noted to have no active 
treatment for his diabetes mellitus.

At his July 2003 VA examination, the veteran complained of 
nausea, vomiting and alternating diarrhea and constipation.  
He said these symptoms occurred on a daily basis.  He also 
complained of abdominal pain located behind the breastbone 
that radiated down his arms.  He described having abdominal 
pain that ranged from mild to severe.  The veteran indicated 
that his abdominal pain was constant.  He said he treated his 
condition with bran, Prevacid, and Maalox.  The examiner 
indicated the veteran did not suffer from any functional 
impairment as a result of his irritable bowel syndrome, and 
that there was no evidence of anemia or malnutrition.  With 
regard to the veteran's diabetes mellitus, the examiner noted 
that the veteran's treatment for diabetes was limited to 
"diet control only."

Diabetes Mellitus

The veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Prior to June 6, 1996, mild diabetes mellitus that was 
controlled by a restricted diet, without insulin, with no 
impairment of health or vigor and without limitation of 
activity warranted a 10 percent rating.  A 20 percent 
evaluation was warranted for moderate diabetes mellitus with 
moderate insulin or oral hypoglycemic agent dosage and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.  Moderately severe 
diabetes mellitus requiring large insulin dosage, restricted 
diet, and careful regulation of activities such as avoidance 
of strenuous occupational and recreational activities 
warranted a 40 percent evaluation.  A 60 percent evaluation 
was warranted for severe diabetes mellitus with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbance.  Pronounced uncontrolled 
diabetes mellitus with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities, with progressive loss of weight and strength or 
severe complications warranted a 100 percent evaluation.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996. Pursuant to the amended 
regulation, a 10 percent rating is appropriate where the 
diabetes is manageable by restricted diet only.  A 20 percent 
is warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating requires insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating is 
assigned when the condition requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when more than one daily injection of insulin is 
required with restricted diet, and regulation of activities 
(avoiding strenuous occupational and recreation activities) 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength, or complications that would be 
compensable if separately evaluated.

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows he controls his 
diabetes mellitus by restricted diet alone.  There is no 
evidence that he uses insulin, oral hypoglycemic agent, or 
any other medication to control his diabetes mellitus.  There 
are also no specific restrictions or regulation of activities 
on account of his diabetes; and, in fact, exercise has been 
recommended.  Therefore, the Board concludes that a rating in 
excess of 20 percent for diabetes mellitus is not warranted.

Irritable Bowel Syndrome

The RO has evaluated the appellant's service-connected 
irritable bowel syndrome as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 
7319, a 10 percent rating is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
and abdominal distress.  A 30 percent rating is in cases with 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  

The report of the July 2003 VA examination shows the veteran 
complained of symptoms which typify severe irritable bowel 
syndrome including alternating diarrhea and constipation and 
more or less constant abdominal distress.  He reports that he 
frequently takes medication in an attempt to control 
abdominal pain and other symptoms of the disorder.  Based on 
all the evidence, the Board finds that the veteran's service-
connected irritable bowel syndrome is now severe in degree, 
as described in Diagnostic Code 7319, and such warrants an 
increased rating to the level of 30 percent.  The benefit-of-
the doubt doctrine has been applied in granting this benefit.  
38 U.S.C.A. § 5107(b).  The Board notes that 30 percent is 
the maximum schedular evaluation under Diagnostic Code 7319 
and an evaluation in excess of 30 percent is not available 
under this provision.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected diabetes 
mellitus or irritable bowel syndrome and there is no 
objective evidence of marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to an increased evaluation for diabetes mellitus 
is denied.

Entitlement to a 30 percent disability rating for irritable 
bowel syndrome is granted, subject to the criteria governing 
payment of monetary benefits.


REMAND

The veteran's coronary artery disease, status post coronary 
artery bypass graft, is currently evaluated as 60 percent 
disabling under Diagnostic Code 7017.  One of the 
requirements for a higher (100 percent) rating under 
Diagnostic Code 7017 is evidence showing that a workload of 3 
metabolic equivalents (METS) or less resulting in dyspnea, 
fatigue, angina, or syncope.  On review, the Board finds the 
veteran's most recent (July 2003) VA cardiology examination 
failed to include any METS finding by exercise testing or, at 
the very least, an estimation on the veteran's level of 
activity expressed in METS.  See 38 C.F.R. § 4.104 Note (2).  
The July 2003 examination report is therefore inadequate for 
rating purposes.  As such, the veteran should be afforded 
another VA cardiology examination.

With regard to the veteran's service connected sinusitis, the 
Board finds that additional development is also warranted.  
The veteran provided a history at his July 2003 VA 
examination of suffering from frequent sinus infections.  He 
stated he was frequently incapacitated by his sinus 
infections, and that he treated his sinus condition with 
antibiotics.  A review of the record shows that last 
treatment records obtained from the Decatur VAMC were dated 
in December 2001.  In order to properly evaluate his claim 
for an increased rating for sinusitis, the veteran's current 
VA medical records should be obtained.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his service-connected heart disease or 
sinusitis.   If any of these records 
cannot be obtained, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.

2.  Obtain the veteran's complete medical 
file from the Decatur VAMC since December 
2001 and associate it with the claims 
folder.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a cardiovascular 
examination to determine the nature and 
extent of the veteran's disability due to 
his service-connected coronary artery 
disease, status post coronary artery 
bypass graft.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  There should be exercise 
testing for METS, but if this cannot be 
done due to medical reasons, then the 
examiner should provide an estimation of 
the METS level.  The examiner should also 
definitely state whether the veteran 
suffers from chronic congestive heart 
failure.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the September 2003 Supplemental Statement 
of the Case and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


